CLAY, Circuit Judge,
concurring.
Although the officers properly executed a Terry stop of Defendant, the search of Defendant’s vehicle was reasonable under Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983) because it occurred pursuant to Officer Kirby having observed the gun in Defendant’s car in plain view. Because the Terry stop of Defendant was proper under the circumstances, and the gun was observed in plain view during the stop, the search of the vehicle’s interior was therefore proper, and it is probably not necessary for this Court to resolve the issue of whether the officers were entitled to conduct a search of the vehicle incident to the Teniy stop of the Defendant himself. In the instant case, the search of Defendant’s vehicle and the seizure of the gun and drugs therein was reasonable once the gun in Defendant’s car was seen in plain view. It is noteworthy that Long provides that a Tert'y search is not dependent on whether a defendant legally or illegally possessed a weapon. Long, 463 U.S. at 1052 n. 16, 103 S.Ct. 3469. The officers at the scene had a reasonable justification to stop and question the Defendant under Terry based upon their observations of suspicious behavior by Defendant and other individuals in the *750immediate vicinity; when Officer Kirby observed the gun in plain view in Defendant’s vehicle, the officers developed a reasonable articulable suspicion to justify a Terry search of Defendant’s vehicle pursuant to Long.
The seizure of the gun in plain view in Defendant’s vehicle was reasonable under Horton v. California, 496 U.S. 128, 110 S.Ct. 2301, 110 L.Ed.2d 112 (1990) and Minnesota v. Dickerson, 508 U.S. 366, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993). Horton provides a three-part test to determine whether a warrantless seizure of an object in plain view is reasonable. First, an arresting officer must not have violated the “Fourth Amendment in arriving at the place from which the evidence could be plainly viewed.” Id. at 136, 110 S.Ct. 2301. Second, the incriminating character of the evidence must be “immediately apparent.” Id. Third, not only must an arresting officer satisfy the first prong, the officer “must have a lawful right of access to the object itself.” Id. at 137, 110 S.Ct. 2301.
Defendant concedes the first prong, but argues that the incriminating character of the gun was not “immediately apparent” under the second prong. The government argues that the second prong was satisfied because the incriminating character of the weapon plainly seen in Defendant’s vehicle need only cause “a man of reasonable caution” to believe the weapon was contraband, stolen, or used in a crime. (Government’s Br. at 12). The Supreme Court has equated Horton’s “immediately apparent” requirement with probable cause. See Texas v. Brown, 460 U.S. 730, 741, 103 S.Ct. 1535, 75 L.Ed.2d 502 (1971). The government correctly argues that Officer Kirby’s view of the gun in Defendant’s vehicle in plain view gave the officers probable cause to seize the gun under Horton’s second prong. As to the third Horton prong, it is indisputable that the officers had a lawful right of access to the gun because Defendant’s vehicle was parked in a public place at the time the gun was observed in plain view while the officers were in the process of carrying out their Terry stop. Although Defendant correctly observes that Dickerson requires an officer have probable cause before the officer can seize an object in plain view, Dickerson does not preclude an officer from seizing an item in plain view while executing a Terry search when that item appears to constitute evidence of a crime or illegal contraband or might reasonably lead to the discovery of evidence of criminal activity. See Dickerson, 508 U.S. at 374, 113 S.Ct. 2130 (citing Long, 463 U.S. at 1049-50,103 S.Ct. 3469).
Defendant’s motion to suppress should be denied because the search of Defendant’s vehicle was reasonable under Long and the seizure of the gun and drugs in Defendant’s vehicle was reasonable under Horton.